—Order unanimously affirmed without costs. Memorandum: We cannot conclude that Family Court erred in finding that respondent did not abuse his stepdaughter. Petitioner established a prima facie case of child abuse through the child’s out-of-court statement, which was corroborated by the child’s "in camera unsworn but cross-examined testimony” (Matter of Christina F., 74 NY2d 532, 535; see, Matter of Elizabeth D., 139 AD2d 66, appeal dismissed 73 NY2d 871; Matter of Tina H., 123 AD2d 864). Respondent testified that there was no improper sexual contact with the child. The court credited respondent’s testimony and concluded that any sexual contact that may have occurred was not for the purpose of sexual gratification. Issues of credibility are for the nisi prius court to determine, and that court’s findings must be accorded the greatest respect (see, Matter of Irene O., 38 NY2d 776, 777; Matter of Lynelle W., 177 AD2d 1008). Because the court’s determination is supported by the record, we see no basis to disturb it.
We have reviewed petitioner’s remaining contentions and conclude that they are without merit. (Appeal from Order of Onondaga County Family Court, Klim, J.—Abuse.) Present— Green, J. P., Lawton, Doerr, Balio and Fallon, JJ.